Citation Nr: 0614477	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
bronchial asthma and chronic obstructive pulmonary disease 
(COPD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2000 rating action that denied a rating in 
excess of 30 percent for the veteran's service-connected 
respiratory disability.  The veteran filed a Notice of 
Disagreement in February 2001, and the RO issued a Statement 
of the Case (SOC) in October 2001.  The veteran filed a 
Substantive Appeal in December 2001.  The RO issued a 
Supplemental SOC (SSOC) in June 2002.

In January 2003, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002) and Board procedures then in effect.  
The appellant and his representative were notified of that 
development by letters of March 2003.  However, the 
provisions of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
were later held to be invalid.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, in August 2003 the Board remanded 
this case to the RO for completion of the development action 
requested, and consideration of the claim in light of the 
additional evidence.  After accomplishing the requested 
action, the RO continued denial of the claim (as reflected in 
the November 2003 SSOC), and returned this case to the Board 
for appellate consideration.

In February 2005, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.

In March 2005, the Board remanded this matter to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued denial of the claim (as reflected in the 
February 2006 SSOC), and returned the matter  to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2. The veteran's service-connected bronchial asthma and COPD 
result in intermittent exacerbations and remissions that 
respond well to and are relieved by treatment; ,  reliable 
pulmonary function tests show a mixed obstructive/restrictive 
pattern of mild to moderate severity, with a Forced 
Expiratory Volume (FEV-1) of 67 percent of predicted, and a 
ratio of FEV in 1 second to Forced Vital Capacity (FEV-1/FVC) 
of 66 percent, or 88 percent predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
respiratory disability manifested by bronchial asthma and 
COPD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002);  38 C.F.R. § 3.159 and Part 4, including §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6602, 6604 
(2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the December 2000 rating action, the October 2001 
SOC, the June 2002 SSOC, the November 2003 SSOC, and the 
February 2006 SSOC, the RO notified the veteran and his 
representative of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  March and 
August 2005 letters specifically notified them of VA's 
responsibilities to notify and assist the appellant in his 
claim.  After each, they were afforded an opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, the March 2005 letter provided notice that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The August 2005 further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to get; that letter also requested that the e veteran 
furnish any evidence that he had in his possession that 
pertained to his claim.  The Board finds that these letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claim on 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
after the December 2000 rating action on appeal.  However,  
the Board finds that the lack of full, pre-adjudication 
notice does not prejudice the veteran in any way, because the 
delay in issuing 38 U.S.C.A. § 5103(a) notice did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.  05-7157 (Fed. Cir. Apr. 
5, 2006).  As indicated above, the rating action, RO letters, 
SOC, and SSOCs issued between 2000 and 2006 collectively 
explained to the veteran what was needed to substantiate his 
claim, as well as the relative responsibilities of the 
parties; after each, he was afforded an opportunity to 
provide information and/or evidence pertinent to the claim.  
As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO's most 
recent March and August 2005 notice letters and additional 
opportunities to provide information and/or evidence, the RO 
readjudicated the veteran's claim on the basis of all the 
evidence of record in February 2006, as reflected in the 
SSOC.

Hence, the Board finds that the VA's failure to fulfill the 
VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that VA notice must include information regarding the 
effective date that may be assigned.  While the RO has not 
explicitly provided such notice in this case, the Board finds 
that such omission is harmless on the facts of this case.  
Id.  Here, the claim for increase for an already service-
connected disability did not arise out of an initial claim 
for service connection; the Board is denying the claim for 
increase and no effective date is being assigned; and there 
is no indication whatsoever that the veteran is challenging 
any effective date already assigned (the claim is limited to 
one for  increased rating).  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining extensive post-service VA medical records through 
2006.  In December 1999, April 2002, April 2003, and August 
2005, the veteran was afforded comprehensive VA respiratory 
examinations in connection with his claim, reports of which 
are of record.  The transcript of theFebruary 2005 Board 
hearing also is of  record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
developing the record to create any additional evidence in 
connection with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be consideredwhen making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of January 1970, the RO 
granted service connection for bronchial asthma, and assigned 
a noncompensable rating under the provisions of 38 C.F.R. 
§ 4.97, DC 6602, from September 25, 1969.  By rating action 
of August 1990, the RO increased the rating to 10 percent, 
effective October 20, 1989.  By rating action of March 1993, 
the RO further increased the rating for service-connected 
respiratory disability, now characterized as both COPD and 
bronchial asthma, to 30 percent under DCs 6899-6802 (sic) 
from November 9, 1992.  The October 2001 SOC and subsequent 
rating documents have correctly cited the applicable DCs as 
6602 and 6604.

Under the applicable criteria, a 30 percent rating is 
warranted for bronchial asthma where Forced Expiratory Volume 
(FEV-1) is 56- to 70-percent of predicted, or the ratio of 
FEV in 1 second to Forced Vital Capacity (FEV-1/FVC) is 56 to 
70 percent, or daily inhalational or oral bronchodilator 
therapy or inhalational anti-inflammatory medication is 
required.  A 60 percent rating requires a FEV-1 of      40- 
to 55-percent of predicted, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least 3 per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating requires a 
FEV-1 of less than 40-percent of predicted, or FEV-1/FVC less 
than 40 percent, or more than 1 attack per week with episodes 
of respiratory failure, or daily use of systemic (oral or 
parenteral) high-dose corticosteroids or immuno-suppressive 
medications.             38 C.F.R. § 4.97, DC 6602.

A 30 percent rating is warranted for COPD where FEV-1 is 56- 
to 70-percent of predicted, or FEV-1/FVC is 56 to 70 percent, 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 56- to 65-percent of 
predicted.  A 60 percent rating requires a FEV-1 of 40- to 
55-percent of predicted, or a FEV-1/FVC of 40 to 55 percent, 
or a DLCO (SB) of 40- to            55-percent of predicted, 
or maximum oxygen consumption of 15 to 20 ml/kg/min with 
cardiorespiratory limitation.  A 100 percent rating requires 
a FEV-1 of less than 40-percent of predicted, or a FEV-1/FVC 
less than 40 percent, or a          DLCO (SB) less than of 
40-percent of predicted, or maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiac or 
respiratory limitation, or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension (shown by echo or cardiac catheterization), or 
episodes of acute respiratory failure, or outpatient oxygen 
therapy.  38 C.F.R. § 4.97, DC 6604.

In this case, the Board finds that the severity of the 
veteran's respiratory disability manifested by bronchial 
asthma and COPD does not meet the schedular requirements for 
a 60 percent rating under either DC 6602 or 6604; hence, no 
more than a 30 percent rating is assignable under those 
criteria.

On December 1999 VA respiratory examination, the veteran 
complained of gradually worsening asthma, requiring 
hospitalization approximately 5 or 6 times in the last 10 
years, and occasional use of oxygen.  He used an inhaler 3 to 
4 times per day, and, during flare-ups, corticoid inhalers 
and occasional cortisone medications orally.  He reported 4 
to 5 flare-ups in the last year, and treatment in a hospital 
emergency room approximately twice in the last couple of 
weeks.  He stated that he could walk approximately 50 yards 
before he became very short of breath and had to stop to 
rest, and ascend approximately 6 to 8 stairs before he had to 
rest.  Current examination of the lungs showed wheezing, 
coarse rhonchi, and rales throughout the chest.  The veteran 
coughed almost constantly, with mostly thick, stringy sputum 
but also some purulent, tinged sputum.  Heart rhythm was 
normal, without murmurs, and the heart did not appear to be 
enlarged.  Pulmonary function tests (PFTs) showed marked 
restrictive and obstructive type disease which responded to 
medication, but the veteran still had marked restriction 
after taking the medication.  Chest X-rays were normal.  The 
diagnosis was chronic bronchial asthma with COPD, with 
chronic cough and shortness of breath (SOB) requiring 
medication constantly, and often requiring oxygen.    

In a January 2001 statement, a VA physician stated that the 
veteran had ongoing asthmatic problems with dyspnea and 
wheezing despite maintenance medications, and that at times 
he needed a course of oral corticosteroids for an acute 
exacerbation of wheezing.  The doctor stated that he had 
significant asthma that limited his activity, and that had 
progressed in severity over the past several years.  

In September 2001, the veteran was seen at a VA emergency 
room with a 3-day history of a runny nose, sore throat, 
cough, wheezing, SOB, and diarrhea.  He stated that he had 
been painting at home, which might have exacerbated his 
asthma.  Current examination of the lungs showed significant 
wheezes.  Chest X-rays revealed COPD changes without any new 
infiltrate.  The veteran was treated with medications, which 
resulted in resolution of his pulmonary complaints and 
wheezing.  The impressions were upper respiratory tract 
infection and asthma exacerbation.      

On early October 2001 VA outpatient examination, the lungs 
were clear to auscultation, without wheezes or rhonchi.  In 
late October, the veteran was seen with complaints cold 
symptoms, a cough and chest and nasal congestion.  
Examination of the lungs showed good air movement and no 
wheezing, with vesicular sounds.  The assessment was 
bronchitis with asthma.  On examination in November, the 
lungs were clear to auscultation, without wheezes or rhonchi.  
On examination in December, the lungs were clear to 
auscultation and percussion, without rales, rubs, wheezes, or 
rhonchi.  On examination in March 2002, the lungs were clear 
to auscultation, without wheezes or rhonchi.

On April 2002 VA respiratory examination, the veteran gave a 
history of hospitalization approximately 5 or 6 times in the 
last 12 years, with no hospitalization but 2 emergency room 
visits in the last 2 years.  He stated that he used an 
inhaler 3 to 4 times per day.  On current examination, the 
lungs were clear, without wheezes.  December 2001 chest X-
rays revealed continued COPD changes with no evidence of 
pneumonia.  The diagnoses were COPD and chronic bronchial 
asthma with chronic cough and SOB requiring constant 
medication and occasional oxygen for treatment of acute 
symptoms.  The veteran was noted to be very uncooperative on 
PFTs conducted in conjunction with the examination, with very 
poor effort, as a result of which a physician opined that the 
results were not interpretable; these showed a FEV-1 of 50 
percent of predicted, and a FEV-1/FVC of 47 percent, or 59 
percent predicted.

On June 2002 VA outpatient examination, the lungs were clear 
to auscultation, without wheezes or rhonchi.  On examination 
in September, the veteran's asthma symptoms were noted to be 
currently stable.  He denied SOC, and the lungs were clear to 
auscultation, without wheezes or rhonchi.

On April 2003 VA respiratory examination, February 2000 PFTs 
were noted to show FEV/FVC at 58 percent with postbronchial 
dilatation.  The veteran reported SOB when going out in his 
yard and getting an armload of wood and carrying it back 
about 100 yards, and when ascending 10 stairs.  He also 
reported requiring the use of steroids twice in the past 
year.  He also required oxygen when he was in the emergency 
room, but had not had any outpatient therapy.  The examiner 
commented that the veteran had continual symptoms, limited 
physical activity, frequent exacerbations, and frequent 
nighttime symptoms, and that his FEV-1 in 2000 was less than 
60 percent, which classified his asthma as severe and 
persistent.  On current examination, breath sounds were 
coarse in all fields.  There were wheezing in both lungs, 
rhonchi in the right lung, and a prolonged expiratory rate.  
Chest X-rays revealed severely emphysematous lungs with 
scattered fibrotic changes, but heart size was within normal 
limits, the pleural spaces were clear, and there was no 
active lung parenchyma infiltrate.  PFTs conducted in 
conjunction with the examination revealed a FEV-1 of 58 
percent of predicted, a FEV-1/FVC of 63 percent, or 79 
percent predicted, and a DLCO of 96-percent of predicted, and 
were interpreted as showing a mixed obstructive/restrictive 
pattern of mild to moderate severity, and a normal DLCO.  The 
diagnoses were COPD confirmed by PFTs and X-ray, and chronic 
bronchial asthma.   

On July 2003 VA outpatient examination, the veteran was noted 
to have been seen in the emergency room in March with 
respiratory complaints; on questioning at that time, he was 
unsure whether he had been taking his medication regularly, 
and stated that prior to this illness he had been doing well 
for quite some time.  On current examination, the veteran 
denied SOB, and the lungs were clear to auscultation, without 
wheezes or rhonchi.  The assessments included 
emphysema/asthma.  In September, the veteran was seen in the 
emergency room with complaints of a cough, yellow phlegm 
production, and an approximately 2- to 4-day history of 
feverish feelings.  On examination, the veteran was afebrile, 
and the lungs were clear, with good air movement bilaterally.  
The assessment was bronchitis by history.  In November, the 
veteran was noted to have had periodic asthmatic flare-ups, 
but no SOB, fever, or allergies.  On current examination, the 
lungs were clear to auscultation, without wheezes or rhonchi.  
The assessments included asthma, emphysema, and bronchitis.  

On May 2004 VA outpatient examination, the veteran denied 
SOB, and the lungs were clear to auscultation, without 
wheezes or rhonchi.  On examination in August, the lungs were 
clear to auscultation bilaterally.  Examination of the lungs 
in September showed normal breath sounds bilaterally, without 
rales or wheezes.  When seen again a few days later, the 
lungs were clear on examination.

During the February 2005 Board hearing, the veteran gave 
testimony about the claimed extent and degree of severity of 
his service-connected respiratory disability.

On March 2005 VA outpatient examination, the lungs were clear 
to auscultation.

On August 2005 VA respiratory examination, the veteran was 
noted to be usually able to avoid severe respiratory attacks 
by using an inhaled bronchodilator.  The course of the asthma 
had been intermittent with remissions, and the course of the 
COPD was progressively worse.  The basic treatments consisted 
of daily inhaled and oral bronchodilators and an inhaled 
anti-inflammatory, but no oral or parenteral steroids, and 
antibiotics 3 times per year, but no other 
immunosuppressives.  The veteran's response to treatment was 
noted to be good, with relief of symptoms, and a mild 
increased heart rate as a side-effect.  The record showed no 
respiratory hospitalizations in the last 3 years.  The 
frequency of acute attacks of asthma were several times per 
year, with several clinical visits per year for 
exacerbations, but there were no episodes of respiratory 
failure or periods of incapacitation.  On current 
examination, heart sounds were normal, and there was no 
evidence of cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension.  The veteran did not use outpatient 
oxygen.  Mild expiratory wheezes were heard bilaterally in 
the anterior chest only.  Excursion of the diaphragm and 
chest expansion were each slightly limited.  There was no 
chest wall scarring or chest deformity.  There were no 
conditions which may be associated with pulmonary restrictive 
disease.  The veteran was noted to be only moderately 
impaired between asthma attacks.  PFTs conducted in 
conjunction with the examination revealed a post-
bronchodilator  FEV-1 of 67 percent of predicted, and a FEV-
1/FVC of 66 percent, or 88 percent predicted.  Maximum oxygen 
consumption could not be measured because the VA medical 
facility did not have such equipment, and the examiner stated 
that a DLCO reading was not needed for evaluation of non-
fibrotic lung disease.  The first diagnosis was asthma, which 
did not restrict the veteran's ability to travel or to feed, 
bathe, dress, or groom himself or use the toilet; which 
mildly restricted his ability to perform chores and shop, and 
for recreation activity; which moderately restricted his 
ability to exercise; and which severely restricted his 
ability for sports activity.  The second diagnosis was COPD, 
which did not restrict the veteran's ability to feed, bathe, 
dress, or groom himself or use the toilet; which mildly 
restricted his ability to travel and perform chores and shop, 
and for recreation activity; which moderately restricted his 
ability to exercise; and which severely restricted his 
ability for sports activity.           

In a January 2006 addendum to the above report, the VA 
examiner stated that the veteran's entire claims file was 
reviewed prior to the examination, and that no corrections 
were needed to the examination results.  She commented that 
PFTs seemed to indicate slight worsening since previous April 
2003 PFTs that showed a mild to moderate mixed 
obstructive/restrictive pattern.

The Board finds that these findings and the reliable PFTs are 
consistent with no more than a 30 percent rating for the 
veteran's respiratory disability manifested by bronchial 
asthma and COPD, inasmuch as the criteria for a 60 percent 
rating under the applicable rating criteria, discussed above, 
are not met.  As noted above, the criteria for a 60 percent 
rating under DC 6602 require a FEV-1 of 40- to 55-percent of 
predicted, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 3 
per year) courses of systemic (oral or parenteral) 
corticosteroids; the criteria for a 60 percent rating under 
DC 6604 require a FEV-1 of 40- to 55-percent of predicted, or 
a FEV-1/FVC of 40 to 55 percent, or a DLCO (SB) of 40- to 55-
percent of predicted, or maximum oxygen consumption of 15 to 
20 ml/kg/min with cardiorespiratory limitation.  However, 
such have not been reliably shown in this case.  In this 
regard, the Board notes the April 2002 PFTs that revealed a 
FEV-1 of 50 percent of predicted, and a           FEV-1/FVC 
of 47 percent.  However, the Board finds that those test 
results are not reliable, inasmuch as the examiner 
specifically noted that the veteran was very uncooperative, 
with very poor effort, as a result of which a physician 
opined that the results were not interpretable.  Thus, those 
unreliable 2002 PFT results may not serve as a basis for the 
grant of a 60 percent disability rating for the veteran's 
respiratory disability under DC 6602 or 6604.

For all the foregoing reasons, the Board finds that a rating 
in excess of 30 percent is not warranted for service-
connected bronchial asthma and COPD.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.   See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

A rating in excess of 30 percent for service-connected 
bronchial asthma and COPD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


